                                                                    Case 2:19-cv-01756-JCM-NJK Document 1 Filed 10/09/19 Page 1 of 8



                                                                1   John S. Delikanakis, Esq.
                                                                    Nevada Bar No. 5928
                                                                2   Michael Paretti, Esq.
                                                                3   Nevada Bar No. 13926
                                                                    SNELL & WILMER L.L.P.
                                                                4   3883 Howard Hughes Parkway, Suite 1100
                                                                    Las Vegas, NV 89169
                                                                5   Telephone: (702) 784-5200
                                                                    Facsimile: (702) 784-5252
                                                                6   jdelikanakis@swlaw.com
                                                                7   mparetti@swlaw.com

                                                                8   Adam J. Rader, Esq.
                                                                    (Pro Hac Vice Forthcoming)
                                                                9   Lawrence A. Steckman, Esq.
                                                                    (Pro Hac Vice Forthcoming)
                                                               10   OFFIT KURMAN, P.A.
                                                                    10 East 40th Street
                                                               11   New York, New York 10016
                                                               12   Telephone: (347) 589-8514
                      3883 Howard Hughes Parkway, Suite 1100




                                                                    Facsimile: (347) 589-8535
                                                                    arader@offitkurman.com
Snell &L.L.P.Wilmer




                                                               13
                             Las Vegas, Nevada 89169




                                                                    lsteckman@offitkurman.com
                                  LAW OFFICES


                                   702.784.5200




                                                               14
                                                                    Attorneys for Plaintiff Glenn Little
                                                               15
                                                                                                  UNITED STATES DISTRICT COURT
                                                               16
                                                                                                           DISTRICT OF NEVADA
                                                               17

                                                               18   GLENN LITTLE,                                      Case No. 2:19-cv-1756

                                                               19                  Plaintiff,
                                                                                                                       COMPLAINT FOR BREACH OF
                                                               20   vs.                                                FIDUCIARY DUTY AND
                                                                                                                       SHAREHOLDER OPPRESSION
                                                               21   CHINA GREEN AGRICULTURE, INC.;
                                                                    ZHUOYU LI; LIANFU LIU; YONCHENG                    JURY TRIAL DEMANDED
                                                               22   YANG; and, JOHN DOES 1-10

                                                               23                   Defendants.

                                                               24

                                                               25          By and through its undersigned counsel, Plaintiff Glenn Little, alleges the following against

                                                               26   China Green Agriculture, Inc. (“CGA” or the “Company”) and certain of the Company’s executive

                                                               27   officers (the “Individual Defendants”).

                                                               28
                                                                     Case 2:19-cv-01756-JCM-NJK Document 1 Filed 10/09/19 Page 2 of 8



                                                                1                    PRELIMINARY STATEMENT/NATURE OF THE ACTION
                                                                2           Plaintiff Glenn Little files this suit for breach of fiduciary duty against defendant China
                                                                3   Green Agriculture Inc. (“CGA”) for engaging in a dilutive scheme which damaged minority
                                                                4   stockholders, including Mr. Little. Such actions included a series of private placements to entities,
                                                                5   without disclosed ownership, at a discount to Book Value in excess of 90% (the “Private
                                                                6   Placements”) and then, refusing to respond to shareholders inquiring as to the dilutive effect of
                                                                7   these subject transactions. Plaintiff seeks damages in excess of $1 million.
                                                                8                                     JURISDICTION AND VENUE
                                                                9           1.      This Court has subject-matter jurisdiction over this matter under 28 U.S.C. 1332, as
                                                               10   the parties are completely diverse in citizenship and the amount in controversy exceeds $75,000.
                                                               11   The Plaintiff, Mr. Little, is a resident of Texas and the Defendant CGA is incorporated in Nevada
                                                               12   and based in the People’s Republic of China, while the Individual Defendants all reside in the
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13   People’s Republic of China. Accordingly, there is complete diversity, i.e., the Plaintiff is not from
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14   the same state as any of the Defendants.
                                                               15           2.      This Court has personal jurisdiction over CGA and its executive officers because
                                                               16   CGA is incorporated in Nevada. The Individual Defendants are subject to personal jurisdiction
                                                               17   under Nev. Rev. Stat. § 14.065(1) based on their conduct affirmatively directed toward Nevada and
                                                               18   a Nevada corporation and pursuant to Nev. Rev. Stat. § 78.135(1) which permits actions against
                                                               19   officers or directors of a Nevada corporation for violation of their authority.
                                                               20           3.      Venue in the District of Nevada is appropriate pursuant to 28 U.S.C. § 1391 because
                                                               21   CGA is incorporated in the state of Nevada.
                                                               22                                                 PARTIES
                                                               23           4.      Plaintiff Glenn Little, as detailed below, invested in CGA prior to the time periods
                                                               24   complained of in this pleading. At the time of the misconduct alleged, Mr. Little owned 180,000
                                                               25   CGA common shares. To avoid this lawsuit, Mr. Little, personally (and later by his counsel), made
                                                               26   efforts, detailed below, to obtain information from CGA’s Management to determine why the
                                                               27   referenced Private Placements were made at a greater than 90% discount. CGA’s Management
                                                               28

                                                                                                                    -2-
                                                                     Case 2:19-cv-01756-JCM-NJK Document 1 Filed 10/09/19 Page 3 of 8



                                                                1   failed to respond to either him and subsequently to counsel. In aggregate and at all relevant times,
                                                                2   Mr. Little has owned 180,000 CGA shares.
                                                                3           5.      CGA is a public company, traded on the New York Stock Exchange, engaged in
                                                                4   research, development, manufacture and distribution of fertilizers. It ceased investor relation
                                                                5   activities in 2018 and, as of May 2019, has not held an earnings call for several quarters. Neither
                                                                6   CGA’s financial statements nor its SEC filings provide any reasonable basis for the severely
                                                                7   discounted Private Placements, as alleged below, nor has the Company provided any basis for its
                                                                8   failure to respond to multiple investor inquiries.
                                                                9           6.      The Individual Defendants, Zhuoyu Li, Lianfu Liu and Yongcheng Yang are CGA
                                                               10   executive officers.
                                                               11           7.      John Does 1-10 are CGA executive officers whose identities are as yet unknown.
                                                               12                                             BACKGROUND
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13                                    THE PRIVATE PLACEMENTS
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14           8.      CGA’s last filed financial statement, dated March 31, 2019 and a Form 8K report
                                                               15   dated May 15, 2019, indicate CGA recently conducted three Private Placements of CGA common
                                                               16   shares all at discounts to Book Value of 90%. All calculations are based on the recent March 31,
                                                               17   2019 and May 15, 2019 filings.
                                                               18           9.      The first Private Placement was made on or April 25, 2019 and 6,000,000 common
                                                               19   shares were issued at a share price of $1.00. As Book Value was $10.20, the discount was 90% to
                                                               20   Book Value. ($1 divided by $10.20 =.098) (1-.098 = 90.2).
                                                               21           10.     The second Private Placement was made on May 10, 2019 and 2,270,000 common
                                                               22   shares were issued at a share price of $1.00. As Book Value, at the time was $10.20 the discount
                                                               23   was 90% to Book Value. ($1 divided by $10.20 =.098) (1-.098 = 90.2) This placement was
                                                               24   completed without the filing of a Form 8K indicating the identities of the referenced “certain third-
                                                               25   party individuals” or the Securities Purchase Agreement.
                                                               26           11.     The third Private Placement was made on August 16, 2019 and 5,652,000 shares
                                                               27   were issued at a share price of $1.00. As Book Value, at the time was $10.20 the discount was 90%
                                                               28   to Book Value. ($1 divided by $10.20 =.098) (1-.098 = 90.2)

                                                                                                                    -3-
                                                                    Case 2:19-cv-01756-JCM-NJK Document 1 Filed 10/09/19 Page 4 of 8



                                                                1          12.     Due to these Placements, company assets increased CGA’s Book Value from the
                                                                2   $403,657,917 to $417,579,917 ($13,922,000 net increase) or an increase of 3.4 percent (.034).
                                                                3          13.     The number of CGA shares outstanding increased from 39,546,945 to 53,468,945
                                                                4   or an increase in the number of outstanding shares of 35 percent (.35).
                                                                5          14.     Due to the severely discounted pricing of these Private Placements, CGA’s
                                                                6   Management sold 35% of the Company shares while increasing the assets only 3.4%.
                                                                7          15.     These discounted Private Placements caused CGA’s Book Value, to decline from
                                                                8   $10.20 to $7.80 per common share, a decline of 23.5% ($2.40 per share) Book Value.
                                                                9          16.     At the time of the alleged misconduct, Mr. Little owned 180,000 shares.
                                                               10          17.     Mr. Little’s loss, based on the decrease of Book Value of his shares, is $432,000.
                                                               11                  LACK OF ANY PLAUSIBLE BASIS FOR THE DISCOUNTS
                                                               12          18.     CGA is well-funded and has more funds than it needs for operational use.
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13          19.     Neither CGA’s financial statements nor its SEC filings to date indicate any company
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14   financial stress or expansion of operations that would require financing.
                                                               15          20.     CGA engaged in the Private Placements without disclosure of the identities of the
                                                               16   acquirer’s principal stockholders or officers - nor of a relationship, if any, of the placement
                                                               17   purchasers’ officers, directors and/or stockholders to CGA’s Management and insider stockholders.
                                                               18            PLAINTIFF’S EFFORTS TO OBTAIN INFORMATION TO NO AVAIL
                                                               19          21.     Unable to identify any basis for the Private Placements in Company’s financial
                                                               20   statements and SEC filings, Mr. Little sought such information directly from the Company.
                                                               21          22.     On July 12, 2019, Mr. Little sent a letter to CGA, seeking answers to why the Private
                                                               22   Placements were conducted at such a steep discount to Book Value, Exhibit 1. The letter was
                                                               23   delivered to CGA by FedEx on July 17, 2019. CGA’s Management failed to respond.
                                                               24          23.     Mr. Little had previously attempted to contact CGA’s Management by email
                                                               25   directed to a specific email address noted in the Company’s filings for investors, Exhibit 2, but no
                                                               26   reply was received.
                                                               27

                                                               28

                                                                                                                  -4-
                                                                    Case 2:19-cv-01756-JCM-NJK Document 1 Filed 10/09/19 Page 5 of 8



                                                                1          24.     Mr. Little, having failed to receive any response to his own attempts to obtain
                                                                2   answers from CGA, asked counsel to send a letter to CGA’s Management to try to determine to
                                                                3   why the Private Placements were conducted at such a severe discount.
                                                                4          25.     On August 8, 2019, Mr. Little’s attorneys wrote to CGA’s Management demanding
                                                                5   a response to Mr. Little’s prior letters, Exhibit 3. No response was received.
                                                                6          26.     On August 19, 2019, Mr. Little’s attorneys re-sent their August 8, 2019
                                                                7   correspondence to CGA’s Management, by email, along with proof of FedEx delivery of said
                                                                8   correspondence, again demanding a response, Exhibit 4.
                                                                9          27.      CGA’s Management did not respond to counsel’s inquiry letter.
                                                               10                                   FIRST CAUSE OF ACTION
                                                                                           (Breach of Fiduciary Duty and Corporate Waste)
                                                               11

                                                               12          28.     Plaintiff repeats and realleges the above allegations, as if set forth fully herein.
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13          29.     CGA and its managers owed minority shareholders fiduciary duties of loyalty.
                             Las Vegas, Nevada 89169
                                  LAW OFFICES




                                                                           30.     The Individual Defendants were and are required to use their abilities to control and
                                   702.784.5200




                                                               14

                                                               15   manage CGA in a fair, just and equitable manner to ensure Company compliance with applicable

                                                               16   laws and contractual obligations, to refrain from abusing their positions of control, and not favor

                                                               17   their own interests at the expense of CGA and its minority shareholders.

                                                               18          31.     CGA and the Individual Defendants violated their fiduciary duties to Mr. Little and

                                                               19   other minority shareholders, including, without limitation, their duties of care, good faith, honesty

                                                               20   and loyalty, in making the severely discounted placements.

                                                               21          32.     CGA’s wrongful conduct was not due to an error in judgment, but Defendants’ bad

                                                               22   faith and/or reckless disregard of Mr. Little’s and CGA minority shareholders’ rights.

                                                               23          33.     Defendants acted without the reasonable and ordinary care in violation of duties

                                                               24   owed to CGA minority shareholders by conducting the Private Placements at a discount of more

                                                               25   than 90% to Book Value, knowingly engaged in severely dilutive conduct. without justification.

                                                               26          34.     CGA’s Private Placements and the dilution CGA foreseeably and directly caused

                                                               27   was the proximate cause of Mr. Little’s financial injury for which he seeks recovery herein.

                                                               28

                                                                                                                   -5-
                                                                     Case 2:19-cv-01756-JCM-NJK Document 1 Filed 10/09/19 Page 6 of 8



                                                                1           35.    Mr. Little has been damaged in an amount of $432,000, representing the diminution
                                                                2   in the Book Value of his shares as a result of Defendants’ breach of fiduciary duties.
                                                                3                                SECOND CAUSE OF ACTION
                                                                          (Minority Shareholder Oppression-Wrongful Deprivation of Shareholder Interests)
                                                                4

                                                                5           36.    Plaintiff repeats and realleges the above allegations, as if fully set forth herein.

                                                                6           37.    Defendants have engaged in burdensome, harsh and wrongful conduct

                                                                7   demonstrating a lack of probity and fair dealing in CGA affairs.

                                                                8           38.    Defendants’ conduct has prejudiced Mr. Little and other minority shareholders and

                                                                9   represents a visible departure from the standards of fair dealing and a violation of fair play on which

                                                               10   each shareholder is entitled to rely.

                                                               11           39.    CGA Management’s conduct, constituting minority shareholder oppression, and the

                                                               12   dilution it caused, were the proximate cause of Mr. Little’s financial injury for which he seeks
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13   recovery herein.
                             Las Vegas, Nevada 89169
                                  LAW OFFICES




                                                                            40.    Mr. Little has been damaged in an amount of $ 432,000 representing the diminution
                                   702.784.5200




                                                               14

                                                               15   in the Book Value of Mr. Little’s shares as a result of Defendants’ shareholder oppression and

                                                               16   wrongful deprivation of shareholders’ interests.

                                                               17                                           PRAYER FOR RELIEF

                                                               18           WHEREFORE, Plaintiff prays for judgment as follows:

                                                               19           1.     Awarding general damages of $432,000 or more as the U.S. District Court may

                                                               20   deem proper;

                                                               21           2.     Awarding punitive damages at the maximum amount permitted by law;

                                                               22           3.     Awarding pre-judgment interest, as well as reasonable attorneys’ fees and other

                                                               23   costs, as permitted by law; and

                                                               24           4.     Awarding such other and further relief as this Court may deem just and proper.

                                                               25   ///

                                                               26   ///

                                                               27   ///

                                                               28   ///

                                                                                                                    -6-
                                                                    Case 2:19-cv-01756-JCM-NJK Document 1 Filed 10/09/19 Page 7 of 8



                                                                1                                   DEMAND FOR JURY TRIAL
                                                                2         Plaintiff respectfully demands a trial by jury for all issues.
                                                                3

                                                                4   DATED: October 9, 2019                    SNELL & WILMER L.L.P.
                                                                5
                                                                                                              By: /s/ Michael Paretti
                                                                6                                                   John S. Delikanakis, Esq.
                                                                                                                    Nevada Bar No. 5928
                                                                7                                                   Michael Paretti, Esq.
                                                                                                                    Nevada Bar No. 13926
                                                                8                                                   3883 Howard Hughes Parkway, Suite 1100
                                                                                                                    Las Vegas, Nevada 89169
                                                                9
                                                                                                                     Adam J. Rader, Esq.
                                                               10                                                    (Pro Hac Vice Forthcoming)
                                                                                                                     Lawrence A. Steckman, Esq.
                                                               11                                                    (Pro Hac Vice Forthcoming)
                                                                                                                     OFFIT KURMAN, P.A.
                                                               12                                                    10 East 40th Street
                      3883 Howard Hughes Parkway, Suite 1100




                                                                                                                     New York, New York 10016
Snell &L.L.P.Wilmer




                                                               13
                             Las Vegas, Nevada 89169




                                                                                                                     Attorneys for Plaintiff Glenn Little
                                  LAW OFFICES


                                   702.784.5200




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                                  -7-
                                                                     Case 2:19-cv-01756-JCM-NJK Document 1 Filed 10/09/19 Page 8 of 8



                                                                1                                   INDEX OF EXHIBITS
                                                                2    Exhibit No.     Description                                              No. of Pages
                                                                     1               Letter from G. Little to China Green Agriculture, Inc.   5
                                                                3    2               June 11, 2019 Email from G. Little to CGA’s Management   4
                                                                     3               August 8, 2019 Letter from L. Steckman to CGA’s          6
                                                                4                    Management
                                                                     4               August 19, 2019 Email from A. Rader to CGA’s             13
                                                                5                    Management
                                                                6
                                                                    4849-1308-4841
                                                                7

                                                                8

                                                                9

                                                               10

                                                               11

                                                               12
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                            -8-
